NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



PAUL WILLIAM CLARK,                       )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-3277
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


              Affirmed.


LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.